Citation Nr: 0940381	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  05-39 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to 
January 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  By this decision, the RO, in pertinent 
part, decreased the assigned rating for the Veteran's 
service-connected left ankle disorder from 20 to 10 percent, 
effective August 15, 2003.  The Veteran appealed, contending 
that a higher rating was warranted.  A subsequent July 2005 
review officer's decision restored the 20 percent rating, 
effective July 19, 2005.

In December 2008, the Board determined, in essence, that the 
reduction of the assigned rating for the Veteran's service-
connected left ankle disorder was not proper, which rendered 
the reduction void ab initio.  With respect to the issue of 
whether a rating in excess of 20 percent was warranted, the 
Board remanded the case for additional development, to 
include a new VA examination of his service-connected left 
ankle disorder.  Such an examination was accomplished in May 
2009, and a subsequent July 2009 rating decision assigned a 
30 percent rating, effective July 16, 2003, the date of his 
increased rating claim for this disability.  The Veteran has 
not expressed disagreement with the effective date for the 30 
percent rating.  However, it is presumed that the Veteran 
seeks the maximum benefit allowed by law and regulation for 
both disabilities, and "it follows that such a claim remains 
in controversy where less than the maximum available benefit 
is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board further finds that the December 2008 remand 
directives have been satisfied in this case.  Accordingly, a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

As an additional matter, the Board observes that it also 
remanded the Veteran's claims of service connection for 
hearing loss and tinnitus in December 2008.  Service 
connection was subsequently established for both disabilities 
by the July 2009 rating decision, and the Veteran has not 
expressed disagreement with the initial ratings assigned for 
these disabilities nor the effective dates thereof.  In view 
of the foregoing, these issues have been resolved and are no 
longer on appeal before the Board.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997).
FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  There is no evidence of nonunion of the left ankle with 
loose motion, requiring a brace.

3.  There also is no evidence that the ankylosis of the left 
ankle is fixed in plantar flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
Veteran's service-connected left ankle disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5262-5270 (2009)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a July 2003 letter that, in 
pertinent part, referenced his increased rating claim for the 
left ankle.  He was sent additional VCAA notification on the 
left ankle via an April 2009 letter, followed by 
readjudication of the case by the July 2009 rating decision 
and a concurrent Supplemental Statement of the Case which 
"cures" the timing problem associated with inadequate notice 
or the lack of notice prior to the initial adjudication.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield 
III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the April 2009 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board also notes that the Veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, statements submitted by his accredited 
representative in October 2008 and September 2009 cited to 
relevant statutory and regulatory provisions regarding his 
increased rating claims, and made arguments in reference 
thereof.  The September 2009 statement specifically cited to 
and summarized Diagnostic Code 5270, which is the basis for 
the current 30 percent rating.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (Mayfield I), reversed on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a 
notice defect is not prejudicial if it can be demonstrated ... 
that any defect in notice was cured by actual knowledge on 
the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it.); see also Overton v. Nicholson, 20 Vet. App. 
427 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran has had the opportunity to present 
evidence and argument in support of his claim, and nothing 
indicates he has identified the existence of any relevant 
evidence that has not been obtained or requested.  Moreover, 
he was accorded VA medical examinations regarding this case 
in August 2003, July 2005, and May 2009, which included 
detailed findings as to the current severity of his service-
connected left ankle disorder.  The Veteran has not indicated 
that the disability has increased in severity since the most 
recent examination, nor has he identified any prejudice 
therein.  Accordingly, the Board finds that this examination 
is adequate for resolution of this case.  Consequently, the 
Board finds that the duty to assist the Veteran has been 
satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Disabilities of the ankle are evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5262 and 
5270 to 5274.  However, Diagnostic Codes 5271 to 5274 provide 
a maximum rating of 20 percent; i.e., only Diagnostic Codes 
5262 and 5270 provide for a rating in excess of the current 
30 percent evaluation.  Accordingly, only Diagnostic Codes 
5262 and 5270 are for consideration in the instant case.

The Board observes that the Veteran's service-connected left 
ankle disorder was initially evaluated pursuant to Diagnostic 
Code 5262 which provides criteria for impairment of the tibia 
and fibula.  With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned.  Moderate knee 
or ankle disability warrants a 20 percent rating.  A 30 
percent rating is assigned when there is marked knee or ankle 
disability.  When there is nonunion with loose motion, 
requiring brace, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a.

In this case, a thorough review of the competent medical and 
other evidence of record reflects there is no evidence of 
nonunion of the left ankle with loose motion, requiring a 
brace.  The Board observes that even the Veteran's service 
treatment records do not indicate nonunion of the left ankle.  
For example, records dated in 1960 note that post-operative 
X-rays of the ankle showed a metallic screw had been placed 
through the fractured medial malleolus returning it to its 
normal position and restoring normal relationships in the 
ankle mortise.  A metallic screw was also placed through the 
fibular fracture.  Although there was a slight lateral 
angulation at the fracture site, bony apposition appeared 
better than on the pre-operative films.  The August 2003 VA 
examination found the left ankle to be unremarkable except 
for limitation of motion.  There was no evidence of soft 
tissue swelling, edema, atrophy or wasting.  Further, X-rays 
showed evidence of old healed fracture of the distal left 
fibula without any significant evidence of soft tissue 
swelling, and an old avulsive injury of the medial malleolus.  
The subsequent July 2005 VA examination found there was no 
edema, erythema or effusion.  X-rays showed old posttraumatic 
changes of the distal fibula and around the medial malleolus, 
with minimal degenerative spurring.  The most recent VA 
examination of May 2009 found no giving way or instability of 
the ankle, nor episodes of dislocation or subluxation.  
Moreover, both the July 2005 and May 2009 examinations 
diagnosed ankylosis, which is against there being loose 
motion.  Nothing in the treatment records on file otherwise 
reflects the Veteran has impairment of the service-connected 
left ankle so as to warrant a rating in excess of 30 percent 
under Diagnostic Code 5262.

Diagnostic Code 5270 provides criteria for ankylosis of the 
ankle.  Under this Code, a 20 percent rating is warranted for 
ankylosis in plantar flexion less than 30 degrees.  A 30 
percent rating is warranted for ankylosis in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion between 0 and 
10 degrees.  Finally, a 40 percent evaluation is warranted 
for ankylosis of an ankle in plantar flexion at more than 40 
degrees, in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity. 

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).

Full range of ankle dorsiflexion is from zero to 20 degrees 
and full range of ankle plantar flexion is from zero to 45 
degrees.  38 C.F.R. § 4.71, plate II.

In this case, there is no competent medical or other evidence 
that the ankylosis of the left ankle is fixed in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion, or 
eversion deformity.  For example, the August 2003 examination 
found that the Veteran's range of motion of the left ankle 
was only slightly limited, with dorsiflexion of zero to 10 
degrees and plantar flexion from zero to 20 degrees.  
However, the July 2005 VA examination found that there was 
ankylosis of the left ankle joint, and noted there was no 
movement of dorsiflexion or plantar flexion able to be 
performed either actively or passively.  The May 2009 VA 
examination confirmed the Veteran has ankylosis of the left 
ankle, with dorsiflexion and plantar flexion fixed at zero 
degrees.  Nothing in the other evidence of record, to include 
the medical treatment records, indicates the Veteran has 
ankylosis of such severity as to warrant a rating in excess 
of 30 percent under Diagnostic Code 5270.

For the reasons stated above, the Board finds that the 
evidence of record does not reflect the Veteran met or nearly 
approximated the schedular criteria for a rating in excess of 
30 percent for his service-connected left ankle disorder at 
any time during the pendency of this case.  In making this 
determination, the Board was cognizant of the fact that the 
Veteran has consistently complained of left ankle pain 
throughout the pendency of this case.  Despite these 
subjective complaints, the record does not contain objective 
evidence by which it can be factually ascertained that there 
is or would be any functional impairment attributable to the 
Veteran's left ankle pain which would warrant a schedular 
rating in excess of the 30 percent evaluation currently in 
effect.  In pertinent part, the May 2009 VA examination noted 
that while there was objective evidence of pain following 
repetitive motion, there were no additional limitations.  
Therefore, the factors to be considered pursuant to 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide any basis for a rating 
in excess of 30 percent in the instant case.

The Board further notes that the regulations provide that in 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2005).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.

Here, it does not appear that the RO has evaluated whether 
the Veteran is entitled to an extraschedular rating for his 
service-connected left ankle disorder, and the Veteran has 
not raised the matter himself; the Veteran has not contended 
that the left ankle presents an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned, nor is there 
evidence of such impairment in the evidence of record.  The 
Board therefore is without authority to consider the matter 
of extraschedular ratings.  The Veteran is free to raise this 
as a separate issue with the RO if he so desires.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to a rating in excess of 30 percent for his 
service-connected left ankle disorder, and it must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 30 percent for service-
connected left ankle disorder is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


